UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2014 Commission File Number: 001-36187 EVOGENE LTD. (Translation of Registrant’s Name into English) 13 Gad Feinstein Street Park Rehovot P.O.B 2100 Rehovot 7612002 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS Attached hereto and incorporated by reference herein are the following exhibits: Proxy Statement, dated April 8, 2014, for the 2014 Annual General Meeting of Shareholders of Evogene Ltd. (the “Meeting”) to be held on May 14, 2014, together with the following appendix thereto: 99.1(a) (a) Appendix A –Amendment to Articles 19 and 21 of the Articles of Association of Evogene Ltd. Form of Proxy Card for the Meeting 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EVOGENELTD. (Registrant) Date: April 8, 2014 By: By: /s/ Sigal Fattal Sigal Fattal Chief Financial Officer 3 EXHIBIT INDEX Proxy Statement, dated April 8, 2014, for the 2014 Annual General Meeting of Shareholders of Evogene Ltd. (the “Meeting”) to be held on May 14, 2014, together with the following appendix thereto: 99.1(a) Appendix A – Amendment to Articles 19 and 21 of the Articles of Association of Evogene Ltd. Form of Proxy Card for the Meeting 4
